UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-5145



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


YOLANDA RENEE JOHNSON,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, District Judge. (CR-
04-556)


Submitted:   March 10, 2006                 Decided:   March 30, 2006


Before NIEMEYER and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


C. William Michaels, Baltimore, Maryland, for Appellant. Rod J.
Rosenstein, United States Attorney, Martin J. Clarke, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Yolanda      Renee    Johnson   pled     guilty   to    one   count    of

extortion under color of official right, in violation of 18 U.S.C.

§ 1951 (2000). On appeal, Johnson claims the district court abused

its discretion by imposing a four-level upward adjustment to the

offense level and by failing to fully consider the sentencing

factors under 18 U.S.C.A. § 3553(a) (West 2000 & Supp. 2005).

Finding no error, we affirm.

            We review a sentence for reasonableness which includes

consideration of whether the sentence is within the statutory range

and   whether     the    sentence    was    guided    by   the     guidelines     and

§ 3553(a).       United States v. Green, 436 F.3d 449, 456 (4th Cir.

2006).   The district court is given “some latitude” to impose a

sentence outside the guidelines.               Id.      Any such sentence is

reviewed for abuse of discretion.            Id. at 457.

            We    find    the    district   court    properly      considered     the

sentencing guidelines and articulated appropriate factors as to why

an upward adjustment was warranted.            Because the court articulated

its reasoning for imposing a higher sentence and supported its

reasoning     using      appropriate    factors,      we   find     the   sentence

reasonable and not an abuse of discretion.                 See United States v.

Moreland, 437 F.3d 424, 432 (4th Cir. 2006).

            Accordingly, we affirm the conviction and sentence.                    We

dispense with oral argument because the facts and legal contentions


                                       - 2 -
are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                      AFFIRMED




                              - 3 -